Order of disposition, Family Court, Bronx County (Clark V. Richardson, J), entered on or about December 11, 2006, which, upon a finding of permanent neglect, terminated the mother’s parental rights to the subject child and committed his custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The evidence of permanent neglect is clear and convincing given respondent mother’s admitted failure to avail herself of *410mental health services, which has required the child’s placement in foster care from the time he was four days old and has continued despite petitioner’s diligent efforts to help respondent obtain such services (see Social Services Law § 384-b [7] [c]; Matter of Prudical Antonio D., 37 AD3d 244, 245 [2007], lv denied 8 NY3d 813 [2007]; Matter of Selathia Nicole F., 243 AD2d 400 [1997], lv denied 91 NY2d 806 [1998]). A preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]) demonstrates that the termination of respondent’s parental rights is in the child’s best interests. Respondent, by reason of her unaddressed mental health issues, will not be able to serve as a custodial parent in the near term. Under the circumstances, the child’s best chance for a stable and nurturing family life lies in his adoption by his foster parent, who has cared for him since birth, by whom his special needs are met, and with whom he has established a loving relationship. Concur—Andrias, J.P., Friedman, Buckley, Catterson and Acosta, JJ.